Citation Nr: 1342756	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an abdominal muscle disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel





INTRODUCTION

The Veteran had active service from June 9, 1964 to August 6, 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified in May 2010 at a personal hearing at the RO; and, in May 2011, he testified during a hearing before the undersigned Veterans Law Judge at the RO.  Copies of the hearing transcripts are of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2011 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board in December 2012 reopened and remanded the issues of service connection for an acquired psychiatric disorder, a back disability, and, an abdominal muscle disorder for additional development, to include obtaining VA examinations.

Subsequently, by rating action in February 2013, service connection was granted for an acquired psychiatric disorder, described as an anxiety disorder.  This rating decision is considered a full grant of this issue on appeal, and it is no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the electronic "Virtual VA" system to ensure a total review of the evidence. 

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's currently diagnosed abdominal muscle disability was coincident to active service or was  attributable to such service.


CONCLUSION OF LAW

The criteria for an award of service connection for an abdominal muscle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


In a July 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, as well as relevant private and VA treatment records.  

The Veteran was also provided with VA examinations in connection with his appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The Board also finds that there has been substantial compliance with the December 2012 remand instructions.  Specifically, on remand the RO was to afford the Veteran examinations to determine the etiology of his disabilities.  Such examinations were performed in January 2013.  The examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners responded to the specific inquiry posed by the Board.

Based on the above, the Board has met the duties to notify and assist.  No further notice or assistance to the Veteran is required for the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).    

Without a showing of such "chronic disease," service connection cannot be established solely on the basis of continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Background

When examined for enlistment in April 1964, no abdominal disability was noted.
There was no evidence in the service treatment records showing that the Veteran was treated for an abdominal muscle strain during active service.
When examined for discharge in August 1964, a dilated left inguinal ring was noted but was not considered disqualifying.  No other relevant findings were made.

In February 1988, the Veteran filed a new claim for abdominal and arm muscle strains due to having to perform excessive pushups and sit ups in basic training.  

An application to reopen the appellant's claims was received in June 2009.   

The records include VA and medical records, dated from April 1999 to April 2000 and in July 2009, and the Veteran's written statements and oral testimony in support of his claim.

The VA outpatient record shows that the Veteran's active medical problems included fatty cysts in his abdomen.  Objective examination of his abdomen was normal.  The assessment included fatty cysts of the abdomen for which a general surgical consultation was recommended. 

During his May 2011 Board hearing, and his May 2010 personal hearing at the RO, the Veteran testified that, shortly after entering regular training, he was unable to complete some tasks and was placed in a motivational platoon (see Board hearing transcript at page 7). He and "a few others were forced to do excessive training, sit ups, and pushups, [an] abnormal amount of them" ...until [they] almost collapsed that was like a form of torture" and affected his abdominal muscles (Id.).  He continued to experience pain and saw VA clinicians who were unable to link his problems to exercise, but he "insist[ed] it was because I know from experience that that's what it was" (Id.).  

At a January 2013 VA abdominal examination, it was noted that the Veteran had never been diagnosed with stomach or duodenum disease.  The Veteran reported a history of injuring his abdomen muscles on an obstacle course in service.  He had no related stomach or duodenum symptoms.  

A VA muscles examiner noted a diagnosis of an abdominal strain in 1964 during physical training.  There were no associated scars or fascia defects, and there was no loss of muscle substance or function.  There were no current signs or symptoms of muscle injury, loss of power, weakness, fatigue, pain, impaired coordination, uncertainty of movement, or atrophy.   The examiner opined that the Veteran had no residual muscle strain from his military service in 1964.  His abdominal muscle strain was less likely as not related to his military service.  The examiner supported this conclusion by noting that muscle strains do not remain 50 years later.  His initial injury did not cause any herniation or surgical intervention.  He was well healed at the time of the examination.

Analysis

The Veteran asserts that he has a chronic abdominal muscle strain manifested as a result of injuries in service.

There are no supporting opinions that relate the claimed disorder to the Veteran's active service.  

Based on the foregoing, the Board finds that entitlement to service connection for the Veteran's claimed abdominal muscle strain is not warranted in this case.  Here, the Veteran has been diagnosed with an abdominal strain.  However, the VA examiner found that this disorder was not related to the Veteran's military service or any incident therein.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA examiner to be persuasive, based as it was on examination of the Veteran and his claims file.  Moreover, the opinion was accompanied by a clear rationale.  

With respect to the Veteran's statements of continuity, these cannot serve as an independent basis for a grant of service connection in this case, as the claimed disorder is not a chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The examiner considered the record and found that an abdominal strain would not remain chronic and symptomatic for 50 years.  Thus, in this case, the matter of continuity is in essence a medical question.  It was considered and rejected by the examiner in formulating the opinion given.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of an abdominal strain is a complex medical question, beyond the competency of a layperson, who can only rely on information observable to the senses.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements as to causation do not constitute probative evidence and cannot support the claim.

In summary, the Board concludes that the preponderance of the evidence is against the claim of service connection for an abdominal muscle disorder.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for an abdominal muscle disorder is denied.


REMAND

With respect to the low back claim, an addendum to the January 2013 VA opinion is necessary.  In essence, the basis for the examiner's negative opinion was the absence of documented complaints or treatment for 40 years following service.  However, the Veteran has testified to continuous symptoms.  Moreover, he  initially file a claim for a back disorder as far back as 1975, and his treatment records from that time period reference an in-service injury.  Thus, the statements as to continuity of symptomatology are not, on their face, incredible, and they must be considered by the examiner.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the January 2013 examination (if that individual is not available then another comparably qualified examiner may respond).  Given the reports of continuous back symptoms (and accepting them as true), is it at least as likely as not that the current diagnosis of degenerative joint disease is consistent with the described in-service injury?  If not, explain why- for example is the radiographic evidence more indicative of an old trauma or of a more typical aging process?  If indicative of trauma, is there any basis for concluding the approximate onset of such trauma?  

2. Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental SSOC and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


